[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM PLAINTIFF'S MOTION TO RESTORE TO DOCKET DATED APRIL 1, 1991
The parties agree that a properly executed withdrawal form was presented to a temporary assistant clerk in the caseflow office of the courthouse. Thereafter, that document was never filed with the clerk at his office and can not now be located. The question presented to us in the first instance is whether this case has been effectively withdrawn. We do not think that the mere presentation of this particular form to a court official is sufficient to constitute legally a filing. Guss v. Guss, 1 Conn. App. 356
CT Page 5475 359 (1984): Connecticut Practice Book 127. Under our rules of practice, when the court, as here, is not in session, we think that the filing of documents takes place only with the clerk at his designated office. See generally 76 C.J.S. Records 4 and 7.
Since we hold that the action is not withdrawn, we deem this motion to be moot.1
/s/ William Patrick Murray, J. WILLIAM PATRICK MURRAY A Judge of the Superior Court